EXHIBIT 10.2 SECOND AMENDED AND RESTATED DCP HOLDING COMPANY EMPLOYMENT AGREEMENT This Agreement (this “Agreement”) is entered into effective as of January 1, 2017 (the “Effective Date”), by and between DCP Holding Company, an Ohio corporation, with its principal offices at 100Crowne Point Place, Cincinnati, Ohio 45241 (“Company”), and Robert C. Hodgkins, Jr. (“Employee”). In consideration of the mutual obligations and promises contained herein, and intending to be legally bound, the parties hereto agree as follows: 1.
